Sanders, J.
(dissenting) — I cannot agree with the majority’s conclusion that loss of enjoyment of life due to the wrongful shortening of a person’s life expectancy is not a separate and compensable element of damages in a survival action. The majority’s view fails to recognize that life itself has value and a person whose life is shortened by the wrongful conduct of another has suffered a grievous and compensable loss.
The only question presented in this appeal is whether under Washington’s survival statutes, RCW 4.20.0465 and RCW 4.20.060,6 the trial court properly awarded Yaeko *764Otani’s estate $450,000 in damages against Dr. David Broudy to compensate for Otani’s “[l]oss of enjoyment of life which includes shortened life expectancy.” Clerk’s Papers at 154. As the majority correctly recognizes the purpose of Washington’s survival statutes is to preserve all causes of action the decedent could have maintained had he or she lived. See majority at 755-56; see also White v. Johns-Manville Corp., 103 Wn.2d 344, 357, 693 P.2d 687 (1985); Cavazos v. Franklin, 73 Wn. App. 116, 119, 867 P.2d 674 (1994). Thus more precisely stated the issue here is whether a person whose life has been wrongfully shortened by the conduct of another may recover damages for loss of enjoyment of life due to a shortened life expectancy.
The majority relies on two cases from this court, Wooldridge v. Woolett, 96 Wn.2d 659, 663, 638 P.2d 566 (1981) and Kirk v. Washington State University, 109 Wn.2d 448, 461, 746 P.2d 285 (1987) to support its conclusion that damages for loss of enjoyment of life due to a shortened life expectancy are not recoverable under Washington’s survival statutes. See majority at 757, 759-60. I disagree.
Wooldridge is inapposite because, as the majority correctly points out, there we interpreted a former version of RCW 4.20.046 which contained a proviso expressly prohibiting a personal representative from recovering damages for, among other things, the decedent’s pain and suffering. Majority at 756-57; Wooldridge, 96 Wn.2d at 662. We equated “shortened life expectancy” with “the impairment of an ability to enjoy the pleasures of life” and reasoned that “[d]amages for loss of life’s amenities should not be recoverable in a survival action . .. because such damages are a *765back-door method of obtaining compensation for pain and suffering.” Id. at 664-66. The subsequent amendment to RCW 4.20.046, however, removed the very language upon which that decision rested.7
The majority’s reliance on Kirk is equally unpersuasive. See majority at 759-60. Kirk was a personal injury action instituted by a plaintiff who suffered permanent injuries but whose life had not been wrongfully shortened. Therefore Kirk is unhelpful here because the plaintiff did not seek recovery for loss of enjoyment of life due to a shortened life expectancy as an independent element of damages.
No Washington court has decided whether loss of enjoyment of life due to a shortened life expectancy is a separate and compensable element of damages in a survival action under RCW 4.20.046, as revised by the legislature in 1993, and/or RCW 4.20.060. In addition no Washington court has decided whether such damages are available in a personal injury action. As such, although the majority fails to acknowledge it, the issue presented here is one of first impression.
Some courts do not recognize shortened life expectancy as a separate and distinct element of damages recoverable by a plaintiff in a personal injury action. See, e.g., Downie v. U.S. Lines Co., 359 F.2d 344, 347-48 (3d Cir. 1966) (rejecting claim that shortening of life expectancy is per se compensable element of damages); Paladino v. Campos, 145 N.J. Super. 555, 368 A.2d 429 (Law Div. 1976) (same); 22 Am. Jur. 2d Damages § 235 (2003). However this view is not unanimous and many jurisdictions have recently begun to recognize that in a personal injury action the shortening of a person’s life expectancy is a cognizable injury. See, e.g., McNeill v. United States, 519 F. Supp. 283, 289 (D.S.C. 1981) (predicting under South Carolina law “[t]he depriva*766tion of a normal life expectancy is a necessary and proper element of damages”); United States v. Anderson, 669 A.2d 73, 78 (Del. 1995) (permitting recovery for shortened life expectancy due to increased risk of death from testicular cancer); Swain v. Curry, 595 So. 2d 168, 172-73 (Fla. Dist. Ct. App. 1992) (permitting recovery for decreased chance of survival and reduction of life expectancy due to physician’s alleged failure to timely diagnose breast cancer); Alexander v. Scheid, 726 N.E.2d 272, 281 (Ind. 2000) (recognizing decrease in life expectancy itself as compensable injury where physician failed to diagnose cancer); Knopfer v. La. Patient’s Comp. Fund, 88-CA-0290 (La. App. 4 Cir. 5/12/88), 527 So. 2d 326, 329 (reduction in plaintiff’s life expectancy due to misdiagnosis of moles as benign justified jury award of $500,000); Morrison v. Stallworth, 73 N.C. App. 196, 326 S.E.2d 387, 393 (1985) (holding “shortened life expectancy is a compensable element of damage”); Davison v. Rini, 115 Ohio App. 3d 688, 686 N.E.2d 278, 283-84 (1996) (holding that “a shortened life expectancy is a cognizable injury”); see also Kevin G. Burke, A New Remedy For a Life Cut Short, 40 Trial 64, 65 (Mar. 2004).
Those cases recognize shortened life expectancy as an independent element of damages in a personal injury action entitling a plaintiff to compensation for the years of expected life lost due to a defendant’s wrongful conduct. For example in Alexander a physician failed to follow up on a chest x-ray showing a nodule in the plaintiff’s lung. Alexander, 726 N.E.2d at 273-74. A subsequent physician discovered the nodule and diagnosed it as lung cancer. Id. at 274. Following aggressive treatment the cancer went into remission. Id.
The plaintiff brought a medical malpractice action against the first physician and his medical group alleging, among other things, that the physician’s failure to follow up on the x-ray resulted in an increased risk that the cancer would return and be fatal. Id. The trial court granted the defendants’ motion for summary judgment reasoning that in light of the cancer’s remission the plaintiff had suffered *767no compensable injury. Id. at 275. On appeal the Indiana Supreme Court disagreed. Id. at 281. The court found the plaintiff had shown sufficient evidence that the defendants’ negligence significantly decreased the plaintiff’s chance for long-term survival and held her decreased life expectancy was by itself a compensable injury. Id. at 281.
It is worth noting that a shortened life expectancy claim is as an independent element of damages in a personal injury action, and is not premised on the plaintiff’s agonizing about or awareness of his or her shortened life, although such agonizing may of course give rise to a separate damage award for pain and suffering. See, e.g., Morrison, 326 S.E.2d at 393; Alexander, 726 N.E.2d at 281. As such none of the cases recognizing shortened life expectancy as an independent element of damages require plaintiff’s conscious awareness of the loss as a prerequisite to recovery.
I find the reasoning of Alexander and the other cases cited above recognizing shortened life expectancy as an independent element of damages in a personal injury action most persuasive. It is logical to recognize, as those courts do, that life itself has value and a defendant should be required to pay damages for wrongful conduct that reduces a person’s life expectancy. To be sure, what is more valuable than life itself? I see no reason why that same logic should not apply here in a survival action under Washington’s survival statutes, which preserve all causes of action the decedent could have maintained if he or she had lived. RCW 4.20.046(1) (“All causes of action . . . shall survive.”); RCW 4.20.060 (“No action for a personal injury to any person occasioning death shall abate.”); White, 103 Wn.2d at 358.
An example best illustrates the point. Say a 30-year-old woman goes to a physician complaining of a severe headache, which is the result of an early-stage brain tumor. With proper treatment her normal life expectancy would be an additional 40 years, meaning she would live until she was 70. But the physician’s treatment falls below the standard of care and consequently she will live only two more years. Thus as a result of the physician’s negligence the woman’s *768life expectancy was reduced by 38 years. If she survived long enough to make it to trial in a jurisdiction recognizing shortened life expectancy as an independent element of damages in a personal injury action, she would be entitled to damages to compensate her for the 38 years of life she will no longer be able to live.
I therefore posit under our survival statutes if that same woman were unable to make it to court within two years following her injury and consequently died before trial, she would be equally entitled to the same damages for shortened life expectancy. This is most certainly true in Washington where a person’s death does not extinguish any cause of action the person could have maintained if he or she had lived. See RCW 4.20.046(1); RCW 4.20.060; White, 103 Wn.2d at 358. The bottom line is that the woman in this example was robbed of 38 years of her life due to the physician’s wrongful conduct. Under our survival statutes whether she lives until trial or not is irrelevant to whether she can recover damages for her lost years of life, or shortened life expectancy.
I disagree with the majority that Washington’s survival statutes govern only “predeath” damages, majority at 755, and therefore do not permit damages for a decedent’s loss of life, majority at 760-62. This court has held that an award for funeral expenses may be made to a decedent’s estate in a survival action even though the funeral expenses, of course, did not arise until after the decedent’s death. See Warner v. McCaughan, 77 Wn.2d 178, 181, 460 P.2d 272 (1969). Additionally we have repeatedly held that damages recoverable under RCW 4.20.046, where the defendant’s tortious conduct causes the decedent’s death, include an amount for the loss of the decedent’s future earnings. See Criscuola v. Andrews, 82 Wn.2d 68, 70-71, 507 P.2d 149 (1973); Balmer v. Dilley, 81 Wn.2d 367, 370-71, 502 P.2d 456 (1972); Hinzman v. Palmanteer, 81 Wn.2d 327, 330-32, 501 P.2d 1228 (1972); Warner, 77 Wn.2d at 182-84; accord Zimny v. Lovric, 59 Wn. App. 737, 744, 801 P.2d 259 (1990) (holding damages for diminished earning capacity in sur*769vival action under RCW 4.20.046, where injured person dies from causes unrelated to injury litigated, end at death). Thus damages under Washington’s survival statutes do not stop at death nor preclude a damage award for loss of enjoyment of life due to a shortened life expectancy.
This trial court correctly awarded Otani’s estate $450,000 against Dr. Broudy to compensate for Otani’s loss of enjoyment of life due to her shortened life expectancy. Because I cannot fault the logic of recognizing shortened life expectancy as a separate and cognizable element of damages in a personal injury action, and thereby in a survival action, I would affirm the trial court’s award.
Ireland and Chambers, JJ., concur with Sanders, J.
Reconsideration denied September 28, 2004.

 RCW 4.20.046(1) provides in relevant part:
All causes of action by a person or persons against another person or persons shall survive to the personal representatives of the former and against the personal representatives of the latter, whether such actions arise on contract or otherwise, and whether or not such actions would have survived at the common law or prior to the date of enactment of this section: PROVIDED, HOWEVER, That the personal representative shall only be entitled to recover damages for pain and suffering, anxiety, emotional distress, or humiliation personal to and suffered by a deceased on behalf of those beneficiaries enumerated in RCW 4.20.020, and such damages are recoverable regardless of whether or not the death was occasioned by the injury that is the basis for the action.


 RCW 4.20.060 provides:
No action for a personal injury to any person occasioning death shall abate, nor shall such right of action determine, by reason of such death, if such person has *764a surviving spouse or child living, including stepchildren, or leaving no surviving spouse or such children, if there is dependent upon the deceased for support and resident within the United States at the time of decedent’s death, parents, sisters or brothers; hut such action may be prosecuted, or commenced and prosecuted, by the executor or administrator of the deceased, in favor of such surviving spouse, or in favor of the surviving spouse and such children, or if no surviving spouse, in favor of such child or children, or if no surviving spouse or such child or children, then in favor of the decedent’s parents, sisters or brothers who may be dependent upon such person for support, and resident in the United States at the time of decedent’s death.


 For the same reasons the majority’s reliance on Tait v. Wahl, 97 Wn. App. 765, 987 P.2d 127 (1999) is misplaced. See majority at 758-59. The majority incorrectly suggests the decision in Tait was based on the 1993 amendment to RCW 4.20.046. Id. In footnote 3 of the Tait opinion, however, the court states that “[djuring oral argument for this appeal, Tait clarified that she is not claiming that the 1993 amendment applies to this case.” 97 Wn. App. at 773 n.3.